                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BRITTANY IVINS,

                        Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 17-5777

 PENNSYLVANIA DEPARTMENT OF
 CORRECTIONS-STATE CORRECTIONAL
 INSTITUTE AT GRATERFORD,

                        Defendant.


                                           ORDER

       AND NOW, this 15th day of February 2019, upon consideration of Defendant’s Motion

for Summary Judgment (Doc. No. 14), Plaintiff’s Response in Opposition to Defendant’s Motion

(Doc. No. 17), Defendant’s Reply in Support of its Motion (Doc. No. 20), and in accordance with

the Opinion of the Court issued this day, it is ORDERED that Defendant’s Motion for Summary

Judgment (Doc. No. 14) is DENIED.




                                                   BY THE COURT:



                                                   / s/ J oel H. S l om sk y
                                                   JOEL H. SLOMSKY, J.
